/3M3-/ST
                                     NO.




                                            IN       THE
                                                                                 j\\ \ oil vnL

                             COURT    OF   CRIMINAL          APPEALS


                                           OF    TEXAS




                                   FRANCISCO          ARZATE,
                                                      (Appellant/Petitioner)

                                                 V.


                                THE    STATE         OF    TEXAS,
                                                      (Appellee/Respondent)



                       APPELLANT/PETITIONER'S PRO SE

                     PETITION      FOR     DISCRETIONARY            REVIEW




                                                                                 RECEIVED
                        In Appeal No. 01-12-01074-CR
                                                                               COURT OF CRIMINAL APPEALS

                                           from       the                           DEC 28 2015

                                   Court of Appeals
                                                                               Abe! Acosta, Clerk
                      for    the   First        Judicial       District


                                     Houston/          Texas




                            ( ORAL ARGUMENT REQUESTED )

   •      FILED IN
COURT OF CRIMINAL APPEALS
                                                                     Francisco    Arzate
         r;                                                          TDCJ#   1821766

                                                                     3001 ,S. Emily Dr.
       Abs! Acorta, Clerk
                                                                     Beeville,   TX 78102




                                                l.
                         TABLE   OF   CONTENTS


INTERESTED PARTIES                                              iii.

INDEX OF AUTHORITIES                                            iv.

STATEMENT REGARDING ORAL ARGUMENT                    -\         1-
STATEMENT OF THE CASE                                           2.

STATEMENT OF PROCEDURAL HISTORY                  •              3.

GROUNDS FOR REVIEW                                        . .4.

   GROUND FOR REVIEW NUMBER ONE:Whether untested voice identificaion
constitutes "eyewitness identification" which satisfies the 5th and
14th Amendment Due Process requirement of proving the element of
identity beyond a reasonable doubt under the "Biggins" standard?

   GROUND FOR REVIEW NUMBER TWO: Whether the 5th and 14th Amendment
Due Process requirement of proving identity beyond a reasonable
doubt can be satisfied by using the State's theories and inter
pretations deduced from the uncorroberated testimony of the State's
witness' as "legally sufficient evidence" in the appellate review?
   GROUND FOR REVIEW NUMBER THREE: In cases based soley on un
uncorroberrated testimony, is it error for the appellate court to
deem this testimony as "circumstantial evidence" by speculating
on what inferences,if any, were drawn by the jury in order to
satisfy the court's own standards?

ARGUMENTS ONE THROUGH THREE                                     5-9

PRAYER FOR RELIEF                                               9

CERTIFICATE OF SERVICE                                          10.

APPENDIX   "A"                                             •    •
^Memorandum Opinion)




                                 li.
                                        INTERESTED   PARTIES


TRIAL   JUDGE

Hon.    Mary Lou Keel
232nd District Court of Harris County

APPELLANT

Francisco       Arzate       #1821766

3001 S. Emily Dr.
Beeville,       TX 78102

TRIAL    COUNSEL

Anthony Osso,          Mario Madrid
440 Louisiana,          Suite 1125

Houston,      TX 77002

APPELLATE COUNSEL               •   x

J.Sidney Crowley
214    Morton    St.

Richmond,TX        77469

STATE    OF   TEXAS

Devon    Anderson

District Attorney,             Harris County
1201    Franklin St.

Houston,      TX 77002

Tina Ansari

Assistant District Attorney
Harris County,          TX

Charles Brodsky
Assistant District Attorney
Harris County,          TX




                                                in.
                               INDEX OF AUTHORITIES                    p
Aston v. State, 656 S.W.2d 453,456-58
(Tex, Crim.App. 1983)                                                  8
Barley v. State,906 S.W-2d 27
(Tex. Crim.App. 1995)                                                  7
Ex parte Amerquite,223 S.W.3d 363,364                               .. .5
Ex parte Anderson,902 S.W.2d 695,699
(Tex. App. -Austin 1998)                                               9
In re Winship,397 U.S.358,377, 25 L. Ed. 2d 368,
90 S.Ct.1068                                                           8

Jackson v. Virginia,443 U.S.307, 99 S.Ct.2781
(1979)                                                                 8
Moreno v. State,755 S.W.2d 866,867
(Tex. Crim.App. 1988)                                                  8
Neil v. Biggins, 409 U.S.188                                           4
Page v. State,125 S.W.3d 640                                           6
Paulson v. State,991 S.W.2d 907,911
(Tex.App.-Houston[14th Dist.] 1999]                                    8
Perry v. State,669 S.W.2d 794                                          5
People v. Caruso,68 Cal. 2d 183,Cal.Rptr.336,340, 436 P.2d 336,340
(1968)                                                                     7
Simmons v. U.S.,390 U.S.377, 88 S.Ct.967
(1968). .                                                              6,7
State v. Cotton, 318 N.C.663, 351 S.E.2d 277
(1987)                                                                     5
State v. Youngblood, 153 Ariz.50, 734 P.2d 592
(Ariz.Ct.App.1986). .                                                      5
Salinas v. State,163 S.W.3d 734,737
(Tex.Crim.App.2005). ...                                                   8
United v. Wade,388 U.S.218,228-29,S.Ct.1967                                5
Wesbrook v. State,29 S.W.3d 103,111
(Tex. Crim.App. 2005)                                                      8


                           Statutes & Constitutions

U.S.C.A. Const.Amends 5 and 14                                         5
Texas Penal Code §2.01                                                     8
Texas Code of Criminal Procedure art.38.03                                 8

Texas Government Code § 311.011(a)                                         8




                                         IV.
                                     NO.


                                            IN    THE


                            COURT     OF   CRIMINAL       APPEALS


                                           OF    TEXAS




                                   FRANCISCO       ARZATE,
                                                   (Appellant/Petitioner)



                                THE    STATE      OF    TEXAS,
                                                   (Appellee/Respondent)




           APPELLANT'S    PRO   SE   PETITION       FOR   DISCRETIONARY   REVIEW




TO   THE   COURT   OF   CRIMINAL     APPEALS      OF    TEXAS:


     Appellant/Petitioner respectfully submits this Petition for

Discretionary Review and moves that this Honorable Court grant

review of this cause and offers the following in support thereof

                        STATEMENT     REGARDING         ORAL   ARGUMENT


     The Appellant/Petitioner requests oral argument in this case

because such argument may assist the Court in applying facts to

the issues raised.          It is suggested that oral argument may help

simplify and clarify the facts and issues which may not be

presented clearly in written form since Appellant/Petitioner is

not a lawyer or paralegal and has no training in written form

communication.
                      STATEMENT   OF   THE   CASE

   This is a capital murder case with a mandatory life sentence
based on the finding of guilt by the jury.          Arzate was represented
by court appointed counsel at trial and on appeal.          On Appeal the
appellate counsel raised a single point of error that identity
by voice recognition alone was insufficient legally and factually
to support the verdict of guilt for Capital Murder.         This case is

distinguished by tha fact that the "evidence" used to support the
verdict consisted entirely of the State's theories and interpreta
tions of untested and uncorroberated testimony.         Petitioner is
not a lawyer or paralegal and advances these claims pro se.
                     STATEMENT   OF   PROCEDURAL   HISTORY


      Arzate was convicted of Capital Murder in the 232nd District

Court, Harris County, Honorable Mary Lou Keel presiding.                Timely

appeal was taken to the First Court ~of Appeals,             Houston.   On

December 17,2012 the case was affirmed in an unpublished opinion.

Justices Radack, Bland and Huddle as panel.            No Motion for Re-hearing

was    filed.

      Appellate attorney was found to be ineffective in habeas writ#

1317247-A.      The Court of Criminal Appeals granted an out-of-time

Petition for Discretionary Review.          The attorney submitted a

Petition for Discretionary Review without proper authorization.

This led to a motion to withdraw the Petition by Petitioner which

was granted along with an extension of time to file a pro se

Petition for Discretionary Review.          This Petition is filed within

the time alloted by the Court's extension.
                       GROUNDS   FOR    REVIEW




                                 I.


   Whether untested voice identification constitutes "eyewitness

identification" which satisfies the 5th and 14th Amendment Due

Process requirement of proving the element of identity beyond a

reasonable doubt under the "Biggins" standard? see Neil v. Biggins,

409 U.S.188)




                                 II-


   Whether the 5th and 14th Amendment Due Process requirement of

proving identity beyond a reasonable doubt can be satisfied by

using the State's theories and interpretations deduced from the

uncorroberated testimony of the State's witness as "legally

sufficiant evidence" in the appellate review?



                                 III.


   In cases based solely on uncorroberated testimony,     is it error

for the appellate court to deem this testimony as "circumstantial

evidence" by speculating on what inferences,     if any,were drawn by

the jury in order to satisfy the court's own standards?




                                  4.
(Grounds one through three are argued together for the Court's

convenience and to establish the relevancy of each claim as a whole.)



                                  GROUNDS   1-3


   When the State's case is dependant on eye-witness testimony,

there is always the rise that an individual may be convicted of a

crime he or she did not commit,          thus,    it    is a special rule of the

Judiciary to protect the integrity of the Criminal Justice System

by requiring that the State observe basic rules of fairness during

the identification process." Perry v. State,669, S.W.2d 794.

   "It   is well   settled that    the   Federal       as well   as   Texas    Courts

have discerned that eye-witness testimony is inherently unreliable.

The vagaries of eye-witness identification are well known;                       the

annals of Criminal Law are rife with instances of mistaken ident

ification.   United   BKgXB& v.    Wade,    388 U.S.218,228-29,87             S.Ct.1967.

   "eye-witness testimony is implicated in a large percentage of

wrongful convictions, see Bernal v. People,44 P.3d 184,190(Colo.

2002)(citing a study that concluded that "mistaken eye-witness

identification is responsible for more of these wrongful convictions

than all others combined.);        State v. Cotton,318 N.C.663,                351 S.E.
2d 277(1987)(wrongful conviction based on eye-witness testimony);

State v. Youngblood,153 Ariz.        50,734 P.2d 592(Ariz.Ct.App.1986)

same.    The fact that it happens to be eye-witness identification

evidence lends support to the argument that eye-witness identifi

cation evidence is among the least reliable form of evidence and

yet persuasive to juries." see Ex parte Amezquite,223 S-W.3d 363,

364.




                                           5.
     Suggestiveness of pretrial identification procedure may be

created by manner in which identification procedure is conducted,

such as police pointing out suspect or "suggesting" that the

suspect is included in a line-up or photo array, it may be created

by the content of the line-up or photb array itself." see Page v.

State, 125 S.W.3d 640.      (see appendix B taking notj* of the last

paragraph of the written reprt along with the photo lineup.)

     The police used suggestive tactics in establishing the identity

testimony.       The testimony of Maria was tainted by the unlawful

photo array.      While Arzate may well have been considered        a

suspect at the time.       The suggestive tactics of the police were

used to convert a question of possible suspects into an identific

ation of a perpetrator.         The statement made by Maria was in

Spanish and the investigator did not speak Spanish.

     "Regardless of how the initial misidentification comes about,

the witness thereafter is apt to retain in his memory the image

of the photograph rather than of the person actually seen,              reducing

the trustworthiness of the subsequent courtroom identificat^ion."

see Simmons v. United States,390 U.S.377,         88 S.Ct.967 (1968).

     Clearly the identification process has beentainted by the conduct

of the investigator on the night of the incident in question.               It

is   difficult   to determine   whether   the voice   identification is    fact

or fiction, the victim's memory? or,         the police department's

embellishement.


     "In determining whether a very substantial liklihood for -irrep

arable misidentification has been created by pretrial identificat

ion procedure, Court of Appeals weighs corrupting effect of the

suggestiveness against five non-exclusive factors.:
(1) Any discrepency between pre-lineup description and defendant's

actual appearance (2)    whether witness identified another individual

prior to allegedly illegal lineup;(3)    prio identification of accused

by witness or failure to identify accused prior to suggestive line

up(4) witnesses ability to observe criminal act (5) and amount of

time between crime and illegal lineup." Barley v.State,    906 S.W.2d
27 (Tex.Crim.App.1995)    (U.S.C.A.Const.Amend.14).

   "We do more than recognize that unfairly constituted lineups

have in the past,   too often brought about the conviction of the

innocent. People v. Caruso,    68 Cal. 2d 183, Cal.Rptr.336,340,   436,

P.2d 336,340 (1968). In the present case pretrial confrontations

were so arranged as to make the resulting identification virtually

inevitable.   This severely corrupted the integrity of the testimony

regarding voice identification which was not corroberated through

any other identification process such as fingerprints or connection

to the cell phone found at the scene.     No other identification was

attempted nor was the voice identification "tested" through a line

up as used in "sight" eyewitness credibility.

   The suggestive and/or unsupported testing of the voice credibility

employed by the State denied the Applicant a fair trial and also

a fair review on appeal.    The voice identification carried great

weight in persuasion of the jury, whereas the jury was unaware of

how unreliable a "eyewitness" testimony can be when tainted by

the state prior to trial.

   The Court held that it will decide on a case by case basis

whetfiher suggestive identification gives rise to a substantial

liklihood of a misidentification.    Simmons v. U.S,88 SCt.967(1968).
   The role of a reviewing court is that of a due process safe

guard, ensuring only the rationality of the trier of facts finding
essential elements of the offense charged beyond a reasonable doubt."

see Moreno v. State, 755 S.W.2d 866,867(Tex.Crim.App.1988). In

a legal sufficiency review the appellate court reviews all the

evidence in the light most favorable to the verdict and determ

ines whether any rational trier of fact could have found the esse

ntial elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S.307, 99 S.Ct.2781(1979); Salinas v. State,163

S.W.3d 734, 737(Tex. Crim.App. 2005) ; Wesbroo.k v. State, 29 S.W.3d 103,

111 (Tex.Crim~,APP.2005) .

   Despite its early use in AMerican Jurisprudence the phrase

"reasonable doubt" appears neither in our Federal nor state

constitutions. Paulson v. State,991 S.W.2d 907,911(Tex.App.-Houston

[14th Dist.] 1999);      In re Winship, 397 U.S.358,377,              25 L. Ed. 2d
368,    90 S.Ct.1068.    We know,   of   course,   that   the   Due   Process

Clause    of   the Fourteenth Amendment     to   the United STates Consti

tution protects the accused against conviction except upon proof

beyond a reasonable doubt of every fact necessary to constitute

the crime with which he is charged. Winship,397 at 364.

   Article 2.01 of the Texas Penal Code provides: All persons are

presumed innocent and no person may be convicted of an offense ."

unless each element of the offense is proved beyond a reasonable

doubt.     The identical language is found in the Code of Criminal

Procedure under Article 38.03. Despite different language in the

past,    these statutes and there forerunners have been substantially

the same, see Aston v. State,656 S.W.2d 453m456-58 (Tex.Crim.App.

1983).   Neither section 2.01 nor article 38.03 define                "reasonable
doubt" for the purpose of the staute or for either code nor did

their statutory forerunners do so.     In the absence of special
definitions, statutory language can be measured by common underst
anding and practices or construed in the sense generally understood
• see Ex part Anderson,902 S.W.2d 695,699(Tex.App.-Austin 1995).
Statutory words are to be read in context and construed according
to the rules of grammer and common usage, see Tex.Gov't Code Ann.
§311.011(a).

   Petitoiner would show that the Court of Appeals erred in it's
holding that the state proved identity "beyond a reasonable doubt."
Reasonable doubt by common usage would be having a question of

proof that is "reasonable".   While it may be reasonable to assume

that Arzate could be identified through voice recognition. The law
requires the level of proof to exceed a "reasonable doubt.    The

jury verdict based on untested voice identification and evidecne

that remains uncorroberated is legally insuffcient to support a
capital murder conviciton.

                              PRAYER


   WHEREFORE, PREMISES CONSIDERED, Petitoiner prays this Honor

able Court will GRANT this Petition for Discretionary Review and

set this case for submission and briefs in support.    And further

prays this Court will find that the evidence is legally insufficient

to support a capital murder conviction and reverse the judgement
and enter in its plae an AQUITTAL.
                          CERTIFICATE   OF   SERVICE


   I certify that a true and correct copy of the foregoing Petition
has been mailed U.S.postage prepaid through the prison mailing
system to The Harris County District Attorneys Office at 1201

Franklin St.   Houston,   TX 77002 and Lis C. McMinn,     State Pros

ecuting Attorney at P.O. Box 13046,Austin,         TX 78711-3046




                                   10.
   APPENDIX   "A"

Memorandum Opinion
    *
t




        Opinion issued December 17, 2013.




                                            In The


                                     Court of Update
                                            For The

                                 Jftrsrt Bfetrict of GDexasi

                                     NO. 01-12-01074-CR



                             FRANCISCO ARZATE, Appellant
                                              V.

                             THE STATE OF TEXAS, Appellee


                          On Appeal from the 232nd District Court
                                    Harris County, Texas
                                Trial Court Case No. 1317247



                                MEMORANDUM OPINION


              Francisco Arzate appeals a judgment convicting him of capital murder for

        the shooting of his father-in-law, Guillermo Valdez. See Tex. Pen. Code Ann.

        § 19.03(a)(2) (West Supp. 2013). A jury found Arzate guilty, and the trial judge
sentenced him to life in prison. In his sole issue on appeal, Arzate contends that

the evidence is legally insufficient to support his conviction. We affirm.

                                     Background

      Arzate was married to Maria and Guillermo Valdez's daughter, Patricia, for

almost ten years, but he and Patricia had separated two years before the incident.

Patricia and Arzate had five children. Patricia testified that she and Arzate had an

unstable relationship and often fought and that she moved to her parents' home

upon her separation from Arzate. In August 2011, Arzate was upset because he

had recently learned that Patricia was in a relationship with another man. Arzate

had called Patricia upset about her boyfriend and threatened that he would take

action if Patricia did not end that relationship.

       Patricia testified that on the day of the incident, August, 19, 2011, she talked

to Arzate about paying school tuition, but they did not fight, and it was a "normal

day." Arzate left a voicemail on Patricia's phone around 11:30 p.m. that night

saying that "he was suffering so [Patricia was] going to suffer the same way that he
was suffering." Patricia was at the hospital with her oldest son that night, but she

called her sister because the voicemail worried her. A few minutes later, Maria

called Patricia and told her that Arzate had shot Maria and Guillermo.

       Although Patricia was not at her parents' home at the time of the shooting,
 several others were. Maria testified that she and Guillermo were in their bedroom
watching television with the door closed late at night when Maria heard a noise.

Guillermo opened the bedroom door, Maria heard Arzate say "he was going to kill

us," and Arzate began shooting at Maria and Guillermo. Maria testified that she

had heard Arzate's voice on many occasions and immediately recognized it. Maria

also testified that she saw the side of the shooter's body and it looked like Arzate.

On the night of the shooting, Maria told police that she saw only the shooter's

shadow, and not the shooter's face.

       Guillermo and Maria's other daughter, Elizabeth, was also at the scene.

She had fallen asleep in one of the bedrooms a little after midnight, but she woke

up when she heard Arzate screaming in Spanish from the living room several

times, "where's the bastard?" Elizabeth then heard gunshots and Maria screaming,

so she ran to the living room and saw that the front door, which had been closed

and locked, was open and appeared to have been forced open. She saw that

Guillermo was lying on his back—shot more than once—and Maria was bleeding.

When Elizabeth saw Maria, Maria was screaming, "why Francisco, why?" and

Elizabeth believed that Maria was referring to Arzate. Elizabeth did not see the

shooter, but she testified that there was no doubt in her mind that the voice she

heard yelling "where is the bastard?" was the voice of Arzate.

       Elizabeth's thirteen year old son, Heron, was also home and sleeping on the
 living room couch when the shooting took place. Heron testified that he also heard
Arzate yelling, "where was the bastard at?" Heron did not see Arzate on the night

of the shooting, but recognized his voice because he had often visited Arzate's

house. Heron also testified that he heard Maria say, "why Francisco, why?"

      By the time police and EMS arrived, Guillermo was dead from four gunshot

wounds. Arzate called Patricia after the incident, but she did not answer.

      The day after the shooting, Arzate called his employer, Richard Gonzalez,

and told him "that he wasn't going to be coming in because he had an issue,

something happened with his family and he doesn't know if he's ever going to

come back." Gonzalez testified that during the same phone call, Arzate also said,

"what happened happened."

      The police suspected Arzate was the shooter and that he had fled to Mexico

shortly after the shooting. Arzate's brother and sister testified that Arzate went to

Mexico but added that the trip was a planned vacation to visit family. Patricia

testified that this was Arzate's first trip to Mexico and that he would not have

vacationed there because he did not have documentation that would allow him to

re-enter the United States.

       A few months after the shooting, Arzate sent Patricia a text message that

said, "I'm sorry. Are you guys okay. Are my kids okay." Patricia testified that

Arzate also called her from Mexico. In one such call, Arzate, who had said he was

angry that Patricia was not taking his calls, threatened Patricia by saying that "The
same thing that he did to [her] dad he was going to do it to [her] grandma, that he

knew where she lived and he was going to go over there and get her also."

       Patricia also testified that Arzate attempted to have her create an alibi for

him.   In a letter, Arzate wrote: "do it for our children and for the love we had

between us. You know it wasn't my fault about your father. Why do you want to

take your children's father away." The letter continued: "If you feel something in

your heart you tell the lawyer that I was in Mexico."

       Arzate also called Gonzalez and threatened that Gonzalez would suffer the

same fate as Guillermo. When Arzate left for Mexico, Arzate had left his car and

tools with Gonzalez. Gonzalez testified that Arzate told him that if Gonzalez did

not pay Arzate's brother for the vehicle and his tools, that he "was going to kill me

and come after my family." Gonzalez testified that Arzate added, "If you don't

believe me you saw what happened to my in-laws."

                                         Discussion


       In his sole point of error, Arzate contends that the evidence is legally

insufficient to support his conviction. Specifically, Arzate argues that a rational

jury could not have found him guilty based solely upon voice identification, which

he argues is less reliable than eyewitness identification.
A.    Standard of Review


      When reviewing the sufficiency of the evidence, we view all of the evidence

in the light most favorable to the verdict to determine whether any rational fact

finder could have found the essential elements of the offense beyond a reasonable

doubt. McGregor v. State, 394 S.W.3d 90, 109 (Tex. App.—Houston [1st Dist.]

2012, pet. ref d) (citing Jackson v. Virginia, 443 U.S. 307, 319, 99, S.Ct. 2781,

2789 (1979)); see also Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App.

2011) (holding Jackson standard is only standard to use when determining

sufficiency of evidence). Our review of "all of the evidence" includes evidence

that was properly and improperly admitted.         McGregor, 394 S.W.3d at 110

(quoting Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)).

      The jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony. Id. (citing Bartlett v. State,

270 S.W.3d 147, 150 (Tex. Crim. App. 2008)). A jury may accept one version of

the facts and reject another, and it may reject any part of a witness's testimony. Id.

(citing Sharp v. State, 101 S.W.2d 611, 614 (Tex. Crim. App. 1986)). We may not

re-evaluate the weight and credibility of the evidence or substitute our judgment

for that of the fact finder. Id. (citing Williams v. State, 235 S.W.3d 742, 750 (Tex.

Crim. App. 2007)).        We afford almost complete deference to the jury's

determinations of credibility and we resolve any inconsistencies in the evidence in
favor of the verdict. Id. (citing Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim.

App. 2008); Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000)).

B.    Applicable Law

      A person commits capital murder when he commits murder under section

19.02(b)(1) of the Penal Code and "commits the murder in the course of

committing or attempting to commit . . . burglary."       Tex. Pen. Code Ann.

§ 19.03(a)(2). A person commits the offense of burglary if, "without the effective

consent of the owner," the person "enters a building or habitation and commits or

attempts to commit a felony, theft, or assault."        Tex. Penal Code Ann.

§ 30.02(a)(3) (West 2011). Under section 19.02(b)(1), a person commits murder if

he intentionally or knowingly causes the death of another person or intends to

cause serious bodily injury and commits an act clearly dangerous to human life that

causes the death of another. Tex. Penal Code § 19.02(b)(1), (2) (West 2011);

Temple v. State, 390 S.W.3d 341, 359 (Tex. Crim. App. 2013).

       A murder conviction may be based on circumstantial evidence. Temple,
390 S.W.3d at 359 (citing Clayton, 235 S.W.3d at 778). "Circumstantial evidence

is as probative as direct evidence in establishing the guilt of an actor, and
circumstantial evidence alone can be sufficient to establish guilt." Id. (quoting

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). In circumstantial
evidence cases, it is not necessary that every fact and circumstance point directly
and independently to the defendant's guilt; it is enough if the conclusion is

warranted by the combined and cumulative force of all the incriminating

circumstances. Id. (quoting Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim.

App. 1993)).

C.    Analysis

      To prove that Arzate is guilty of capital murder, the State had to prove

beyond a reasonable doubt that Arzate, in the course of a burglary or attempted

burglary, knowingly or intentionally caused Guillermo's death or intended to cause

Guillermo serious bodily injury and committed an act clearly dangerous to human

life that caused Guillermo's death. See Tex. Penal Code Ann. §§ 19.02(b)(1);

19.03(a)(2).

      We conclude the evidence supports the jury's guilty verdict. First, three

witnesses who had known Arzate for years identified Arzate as the shooter based

on his voice. Maria testified that she heard Arzate say "he was going to kill us"

and then the shooter began shooting at her and Guillermo. Elizabeth testified that

it was Arzate who screamed "where's the bastard" right before she heard gunshots.

Heron also testified that it was Arzate who yelled those words. Voice identification

is an acceptable means of identification and has been held sufficient to support a

conviction. See Locke v. State, 453 S.W.2d 484, 485 (Tex. Crim. App. 1970)

("Voice is a competent means of identification if the witness had any previous
acquaintance with the person identified"); Davis v. State, 180 S.W.3d 277, 285-86

(Tex. App.—Texarkana 2005, no pet.) (holding voice identification sufficient to

support conviction).

      Second, Arzate's conduct after the murder indicates consciousness of guilt.

There is evidence that Arzate was in Mexico after the shooting, despite the fact that

he had not previously traveled to Mexico because his immigration status made it

impossible for him to return. Gonzalez testified that Arzate told him the day after

the murder "something happened with his family and he doesn't know if he's ever

going to come back."

      Finally, there is evidence that Arzate implicitly admitted shooting

Guillermo, explicitly asked Patricia to create an alibi for him, and threatened both

Patricia and Gonzalez that their relatives would meet the same fate as Guillermo if

his demands were not met. Patricia testified that Arzate sent her a letter asking

Patricia to lie about his whereabouts on the night of the shooting. Patricia also

testified that a few months after Guillermo's murder, Arzate sent her a text

message stating that he was "sorry" and that Arzate also called her from Mexico
and threatened to do the "same thing" to her grandma that he did to Guillermo.

Gonzalez testified that Arzate called him several times after the murder and during

one call threatened to kill Gonzalez and go after his family if Gonzalez did not pay

Arzate's brother. Gonzalez testified that Arzate substantiated the threat by saying,
"if you don't believe me you saw what happened to my in-laws. What do you think

is going to happen to you[?]" And, in a voicemail Arzate left Patricia on the night

of the shooting, he warned that he was going to make her suffer like she was

making him suffer.

      Arzate contends that the State's failure to present an eyewitness identifying

Arzate or physical evidence—such as fingerprints, DNA, or ballistic evidence—

linking Arzate with the shooting renders the evidence insufficient. But, the lack of
physical evidence, such as fingerprints, footprints, or DNA, does not render the

evidence supporting a conviction insufficient. Harmon v. State, 167 S.W.3d 610,

614 (Tex. App.—Houston [14th Dist.] 2005, pet. ref d). Similarly, eyewitness

identification is not required for a conviction. Green v. State, 124 S.W.3d 789, 792

(Tex. App.—Houston [1st Dist.] 2003, pet. refd) (eyewitness identification is not

necessary to identify perpetrator). The lack of eyewitness testimony and physical

evidence were factors for the jury to consider in weighing the evidence, and we

defer to the jury's resolution of these issues. See McGregor, 394 S.W.3d at 110.

       Viewing the evidence in the light most favorable to the verdict, we conclude

that a rational juror could have found that during the course of committing a

burglary, Arzate intentionally or knowingly caused Guillermo's death or intended

to cause his death and committed an act clearly dangerous to human life that

caused his death. Accordingly, we hold the evidence was legally sufficient to

                                         10
support the judgment. See Bigby v. State, 892 S.W.2d 864, 883 (Tex. Crim. App.

1994) ("Evidence of flight or escape is admissible as a circumstance from which an

inference of guilt may be drawn."); Mclnturfv. State, 544 S.W.2d 417, 419 (Tex.

Crim App. 1976) (holding voice identification is direct evidence, which may

constitute sufficient basis for conviction, and testimony about voice identification

is question of fact for jury); Kesaria v. State, 148 S.W.3d 634, 640-41 (Tex.

App.—Houston [14th Dist.] 2004) (holding evidence was sufficient to establish

defendant's identity to support burglary of habitation conviction where victims

unequivocally identified defendant as man who burglarized home in part because

they recognized his voice), aff'd, 189 S.W.3d 279 (Tex. Crim. App. 2006).

      We overrule Arzate's sole point of error.

                                    Conclusion


      We affirm the trial court's judgment.



                                                          Rebeca Huddle
                                                          Justice



Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. Tex. R. App. P. 47.2(b).




                                           11